Citation Nr: 0710600	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Meniere's disease.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

In that decision, the RO determined that new and material 
evidence had been received to reopen previously denied claims 
of entitlement to service connection for Meniere's disease 
and entitlement to service connection for hearing loss.  
After reopening the claims on that basis, the RO denied the 
underlying service connection claims.  The RO also denied the 
claim of entitlement to service connection for tinnitus based 
upon its initial review of that original claim.

In a July 2005 decision, the Board reached conclusions 
similar to those arrived at by the RO.  The veteran appealed 
that decision to the United Sates Court of Appeals for 
Veterans Claims (Court) via June 2006 Joint Motion for Remand 
filed by the parties.  That month, the Court granted the 
motion, and the case is again before the Board.

The Board observes the veteran requested a travel Board 
hearing before a Veterans Law Judge at the RO.  He withdrew 
that request in March 2004.  See 38 C.F.R. § 20.704(e) 
(2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

Also, in October 2005, the veteran indicated in a signed 
statement that he no longer wished to be represented by the 
Disabled American Veterans.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

According to the aforementioned Joint Motion for Remand, the 
VA examiner who completed the August 2003 VA ear disease 
examination report, relied upon by the Board in rendering its 
July 2005 decision, did not discuss VA medical records dated 
in 1951 that revealed diagnoses of left ear Meniere's disease 
and partial deafness of the left ear.  The parties argue that 
such oversight is in contravention of 38 C.F.R. § 4.2, which 
requires the Board to return inadequate examination reports 
for clarification as well as Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) and Parker v. Principi, 15 Vet. App. 407, 
411 (2002).  Both of the foregoing Court holdings reflect the 
Board's duty to remand to the RO examination reports that are 
deemed inadequate and VA's obligation to consider all 
potentially relevant medical evidence.  

In light of the fact that the VA examiner in August 2003 did 
not consider very early medical records concerning the 
matters on appeal and because relevant private medical 
evidence has not been considered by the RO, the case must be 
remanded to the RO/AMC for a new medical opinion that takes 
into account all of the evidence of record, as instructed 
below.

As well, during the course of this appeal, there have been 
some changes in the notification requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) apply generally to the following five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because the veteran was not apprised of 
disability ratings and effective dates, an amended VCAA 
notice that includes this information must be sent to the 
veteran.  

Also, the veteran must be advised of the bases for the 
previous denials of service connection for hearing loss and 
Meniere's disease to determine what evidence would be new and 
material to reopen those claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes information as to 
disability ratings and effective dates, as 
mandated by the Court in Dingess/Hartman 
and that advises him of the bases for the 
previous denials of service connection for 
hearing loss and Meniere's disease to 
determine what evidence would be new and 
material to reopen those claims, as 
mandated by the Court in Kent.

2.  Request that the veteran identify all 
medical care providers, VA and non-VA, who 
have treated him for hearing loss, 
tinnitus and Meniere's disease from August 
2003 to the present.  After obtaining any 
necessary releases, obtain copies of 
treatment records from all providers 
identified.

3.  Schedule a VA ear disease examination 
to determine whether the veteran suffers 
from hearing loss, tinnitus, and/or 
Meniere's disease.  For all of the 
foregoing conditions diagnosed, the 
examiner should provide an opinion 
regarding etiology.  The examiner is to 
review pertinent documents in the claims 
file and provide full rationales for all 
conclusions.  The examiner must 
specifically comment upon VA medical 
records dated in 1951 in which left 
hearing loss and left Meniere's disease 
were diagnosed.

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

